Exhibit 10.17

KURA SUSHI USA, INC.
2018 INCENTIVE COMPENSATION PLAN
INCENTIVE STOCK OPTION AGREEMENT


THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is entered into between
KURA SUSHI USA, INC., a Delaware corporation (the “Company”), and __________
(the “Optionee”).  

1.Grant of Option.  The Committee hereby grants, as of [Insert Grant Date] (the
“Date of Grant”), to Optionee an option (the “Option”) to purchase up to [Insert
Number of Shares] shares (“Shares”) of the Common Stock of the Company, at an
exercise price per Share equal to $[Insert Exercise Price] (the “Exercise
Price”).  The Option shall be subject to the terms and conditions set forth
herein; and the Option is being granted pursuant to the Kura Sushi USA, Inc.
2018 Incentive Compensation Plan, as amended from time to time (the “Plan”),
which is incorporated herein for all purposes.  The Option is an Incentive Stock
Option and not a Non-Qualified Stock Option except to the extent the
requirements of Code Section 422 are not satisfied.  The Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions hereof and thereof and all applicable laws and regulations.

2.Definitions.  Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3.Vesting and Exercise Schedule.  

(a)Except as otherwise provided in Sections 6 or 9 of this Agreement, or in the
Plan, the Option shall vest in installments on such dates as provided below
(each, a “Vesting Date”), provided that the Continuous Service of the Optionee
continues through and on the applicable Vesting Date:

Percentage of SharesVesting Date

 



[6.25%][On the last day of each calendar quarter over forty-eight months after
the Date of Grant]

 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service for any reason, any unvested
portion of the Option shall terminate and be null and void.

(b)Notwithstanding anything to the contrary herein or in the Plan, in no event
shall any portion of the Option be exercisable later than the tenth (10th)
anniversary of the Date of Grant.

--------------------------------------------------------------------------------

4.Method of Exercise.  The vested portion of this Option shall be exercisable in
whole or in part in accordance with the vesting and exercise provisions set
forth in Section 3 hereof by written notice which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan.  Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company.  The written notice shall be accompanied by
payment of the Exercise Price.  This Option shall be deemed to be exercised
after both (a) receipt by the Company of such written notice accompanied by the
Exercise Price and (b) arrangements that are satisfactory to the Committee in
its sole discretion have been made for Optionee’s payment to the Company of the
amount, if any, that is necessary to be withheld in accordance with applicable
Federal or state withholding requirements.  No Shares shall be issued pursuant
to the Option unless and until such issuance and such exercise shall comply with
all relevant provisions of applicable law, including the requirements of any
stock exchange upon which the Shares then may be traded.

5.Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:  (a) cash;
(b) check; or (c) pursuant to a “cashless exercise” procedure, by delivery of a
properly executed exercise notice together with such other documentation, and
subject to such guidelines, as the Committee shall require to effect an exercise
of the Option and delivery to the Company by a licensed broker acceptable to the
Company of proceeds from the sale of Shares sufficient to pay the Exercise Price
and any applicable income or employment taxes; (d) to the extent permitted by
the Committee, with Shares owned by the Optionee, or the withholding of Shares
that otherwise would be delivered to the Optionee as a result of the exercise of
the Option; or (e) such other consideration or in such other manner as may be
determined by the Committee in its absolute discretion.

6.Termination of Option.

(a)General.  Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

 

(i)

three (3) months after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) by the Company or a Related Entity for
Cause, (B) a Disability of the Optionee as determined by a medical doctor
satisfactory to the Committee, or (C) the death of the Optionee;

 

(ii)

immediately upon the termination of the Optionee’s Continuous Service by the
Company or a Related Entity for Cause;

 

(iii)

twelve (12) months after the date on which the Optionee’s Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;

--------------------------------------------------------------------------------

 

(iv)

twelve (12) months after the date of termination of the Optionee’s Continuous
Service by reason of the death of the Optionee;

 

(v)

tenth (10th) anniversary of the Date of Grant.

(b)Cancellation.  To the extent not previously exercised, (i) the Option shall
terminate immediately in the event of (A) the liquidation or dissolution of the
Company, or (B) any reorganization, merger, consolidation or other form of
corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 9(c) of the Plan, and (ii) the
Committee in its sole discretion may by written notice (“cancellation notice”)
cancel, effective upon the consummation of any transaction that constitutes a
Change in Control, the Option (or portion thereof) that remains unexercised on
such date.  Except in the event that the Board or the Committee determines to
cancel and cash out the Options in connection with a Change in Control, the
Committee shall give written notice of any proposed transaction referred to in
this Section 6(b) a reasonable period of time prior to the closing date for such
transaction (which notice may be given either before or after approval of such
transaction), in order that the Optionee may have a reasonable period of time
prior to the closing date of such transaction within which to exercise the
Option if and to the extent that it then is exercisable (including any portion
of the Option that may become exercisable upon the closing date of such
transaction).  The Optionee may condition his exercise of the Option upon the
consummation of a transaction referred to in this Section 6(b).

7.Transferability.  Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

8.No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.

9.Acceleration of Exercisability of Option.

(a)Acceleration Upon Certain Terminations or Cancellations of Option.  This
Option shall become immediately fully exercisable in the event that, prior to
the termination of the Option pursuant to Section 6 hereof, (i) the Option is
terminated pursuant to Section 6(b)(i) hereof, or (ii) the Company exercises its
discretion to provide a cancellation notice with respect to the Option pursuant
to Section 6(b)(ii) hereof.

--------------------------------------------------------------------------------

(b)Acceleration Upon Change in Control.  This Option shall become immediately
fully exercisable in the event that, prior to the termination of the Option
pursuant to Section 6 hereof, and during the Optionee’s Continuous Service,
there is a “Change in Control”, as defined in Section 8(b) of the Plan.

10.No Right to Continued Employment.  Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

11.Law Governing.  This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Delaware.

12.Interpretation / Provisions of Plan Control.  This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time.  If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified
accordingly.  The Optionee accepts the Option subject to all of the terms and
provisions of the Plan and this Agreement.

13.Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 17932 Sky Park Circle, Suite H,
Irvine, CA 92614, or if the Company should move its principal office, to such
principal office, and, in the case of the Optionee, to the Optionee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

14.Incentive Stock Option Treatment.  The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualifies as an Incentive Stock Option under Section
422 of the Code.  If any provision of the Plan or this Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option.  If and to the extent that the number
of Options granted pursuant to this Agreement exceeds the limitations contained
in Section 422 of the Code on the value of Shares with respect to which this
Option may qualify as an Incentive Stock Option, this Option shall be a
Non-Qualified Stock Option.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
_______ day of  _________________, 20___.

COMPANY:

KURA SUSHI USA, INC.

By:

Name: ____________________________________

Title: _____________________________________

 

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement.  The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

Dated:OPTIONEE:

By:

[Insert Name of U.S. Employee]

 